This opinion is subject to administrative correction before final disposition.




                                  Before
                       GASTON, BAKER, and MYERS
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Larry D. ANDERS
       Gas Turbine System Technician (Mechanical) Fireman (E-3)
                             U.S. Navy
                              Appellant

                              No. 202100112

                         _________________________

                           Decided: 29 March 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               Hayes C. Larson

   Sentence adjudged 21 December 2020 by a general court-martial con-
   vened at Naval Station Norfolk, Virginia, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
   finement for ten months, 1 and a bad-conduct discharge.

                              For Appellant:
                   Captain Thomas P. Belsky, JAGC, USN




   1 The convening authority suspended confinement in excess of six months as a
matter of clemency in accordance with the recommendation of the military judge.
                 United States v. Anders, NMCCA No. 202100112
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2